Citation Nr: 0841347	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  03-22 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the shoulders, hands and knees.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
degenerative joint disease of the shoulders, hands and knees 
and degenerative disc disease of the lumbar spine.  Timely 
appeals were noted from that decision.

In July 2004, the Board issued a decision which, inter alia, 
denied entitlement to service connection for degenerative 
joint disease, and remanded the issue of service connection 
for degenerative disc disease to the RO (via the Appeals 
Management Center (AMC)) for further evidentiary development.  
After completion of the requested development, the AMC has 
returned the issue of service connection for degenerative 
disc disease to the Board for appellate review.
  
The veteran appealed the denial of his claim for service 
connection for degenerative joint disease to the U.S Court of 
Appeals for Veterans Claims (Court).  In an Order dated 
February 2007, the Court vacated the July 2004 Board decision 
denying service connection for degenerative joint disease, 
and remanded that issue to the Board for readjudication 
consistent with its Order.

Correspondence received in March 2007, could be construed as 
a claim for an increased rating for service-connected tinea 
corporis.  To date, no action has been taken on this matter 
and it is referred to the agency of original jurisdiction for 
appropriate disposition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Service Connection for Degenerative Joint Disease of the 
Shoulders, Hands and Knees

According to the Court's January 2007 memorandum decision, 
VA's duty to assist under the Veterans Claims Assistance Act 
has not been satisfied.  Specifically, the Court held that VA 
has not exhausted efforts to obtain certain treatment records 
from the G.V. ("Sonny") Montgomery VA Medical Center in 
Jackson, Mississippi.  In March 2003, the veteran indicated 
that he had been treated at that facility in 1970, shortly 
after his discharge.  A request for records was made, and 
records dating from 1978 to 1988 were submitted for inclusion 
with the claims folder.  However, there was no discernable 
negative response to the request for records dating back to 
1970.  Upon remand, every effort should be made to obtain 
these records.  If such records are unavailable, a statement 
to that effect is required.  

The Court also found that the veteran has not been with an 
appropriate notice letter regarding the VCAA and its 
applicability to his appeal.  Proper notice is also required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. §  3.159(b), 
informing the veteran about disability ratings and effective 
dates for the award of benefits, and including an explanation 
as to the type of evidence that is needed to establish both a 
disability rating and an effective date.  Such notice must be 
provided prior to the adjudication of this issue.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed.Cir. 2006).  

Service Connection for Degenerative Disc Disease

The veteran's claim for degenerative disc disease of the 
lumbar spine was remanded by the Board in July 2004.  After 
the requested development was completed by the AMC, a March 
2006 SSOC was issued which reviewed the newly submitted 
evidence and confirmed the RO's previous denial of the 
veteran's service connection claim for degenerative disc 
disease of the lumbar spine.

In May 2006, however, a private opinion as to the etiology of 
the veteran's degenerative disc disease was submitted by Dr. 
C.B.  Review of the record shows that no SSOC addressing this 
newly submitted evidence has been issued.

VA regulations provide that upon receipt of additional 
pertinent evidence after a statement of the case or the most 
recent supplemental statement of the case has been issued and 
before the appeal is certified to the Board of Veterans' 
Appeals and the appellate record is transferred to the Board, 
the agency of original jurisdiction will furnish the veteran 
and his representative a supplemental statement of the case.  
See 38 C.F.R. § 19.31.  In order to protect the veteran's due 
process rights, a remand is required so that the RO may 
consider this evidence.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims folder and ensure 
that all notification and development 
actions required by the VCAA are fully 
complied with and satisfied.  
Specifically, the following should be 
accomplished:  

(a)  Notify the veteran of the 
information and evidence necessary to 
substantiate his claim; 

(b)  Notify the veteran of the 
information and evidence he is 
responsible for providing;

(c)  Notify the veteran of the 
information and evidence VA will 
attempt to obtain, e.g., that VA will 
make  reasonable efforts to obtain 
relevant records not in the custody of 
a Federal department or agency and will 
make as many requests as are necessary 
to obtain  relevant records from a 
Federal  department or agency; 

(d)  Notify him that he should submit 
such evidence or provide VA with the 
information necessary for VA to obtain 
such evidence on his behalf; and

(e)  Provide the veteran with an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for his 
claim.  

2.  Request that the G.V. ("Sonny") 
Montgomery VAMC in Jackson, Mississippi, 
provide any records of the veteran's 
treatment at that facility dated from 1970 
to 1978.  If records from that period of 
time are not available, a negative written 
response to that effect should be 
obtained.  

3.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
